Citation Nr: 0427098	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  94-01 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to June 
1971, and served in Vietnam from July 1970 to June 1971. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, which denied the 
veteran's claim of entitlement to service connection for 
PTSD.

The Board remanded the case to the RO for additional 
development in January 1996 and March 1998.

In a rating decision of January 2002, the RO denied service 
connection for a left shoulder disorder and a skin disorder.  
The RO also denied a rating in excess of 30 percent for 
bilateral flat feet.  The veteran perfected an appeal as to 
the denial of service connection for a left shoulder disorder 
and a skin disorder.

In a statement dated in June 2002, the veteran requested that 
the rating for his bilateral flat feet disorder be increased 
to 50 percent.  In a rating dated in February 2003, the RO 
noted that a claim for an increased evaluation had been 
received.  However, this matter was not addressed in the 
rating decision, which granted service connection for 
diabetes mellitus type II.  In a statement dated in April 
2003, the veteran again requested that the rating for his 
bilateral flat feet be increased to 50 percent.  In a 
statement dated in July 2004, the veteran's representative 
asserted that the June 2002 statement constituted a notice of 
disagreement to the January 2002 rating which denied a rating 
in excess of 30 percent for the bilateral flat feet disorder.  
This matter is referred to the RO for appropriate action.

In the July 2004 statement, the veteran's representative also 
noted that the Board in its remand of March 1998 had directed 
the RO to adjudicate the veteran's claim for a non-service-
connected pension but that no specific rating addressed this 
matter.  The Board also refers this matter to the RO for 
appropriate action.

In February 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  He also 
testified at a personal hearing at the RO in August 1992 and 
March 2003.  Copies of the transcripts of these hearings are 
of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a), (b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).

PTSD.  The veteran has reported various stressor events that 
he experienced during his service prior to being sent to 
Vietnam and while in Vietnam.  In a statement dated in August 
1996, it was reported that the veteran was assigned to duties 
involving participation in burial of soldiers killed in 
Vietnam and that this detail caused so much stress that he 
could not function properly and had to be returned to his 
original assignment.  Service personnel records reflect that 
the veteran's duties during October and November 1969 may 
have involved participation in memorial services.  In this 
statement of August 1996, it is reported that another 
stressful event occurred while the veteran was on leave prior 
to going to Vietnam; that his best friend, W.L.S., was killed 
in Vietnam and that the veteran stayed home two weeks past 
his leave time in order to attend his friend's funeral.  
Service personnel records reflect that the veteran was absent 
without leave during late June and early July 1970 and that 
his Vietnam service began on July 14, 1970.  In a letter 
dated in March 1997, official confirmation was received that 
W.L.S. was killed in Vietnam on June 8, 1970, and that his 
home of record was the same as the appellant's.  None of the 
many stressful events which the veteran claims that he 
experienced during his service in Vietnam have been 
confirmed.

VA treatment records reveal that the veteran's diagnoses 
include a long history of chronic alcohol, cocaine, and 
marihuana abuse, depression, dysthymia, and PTSD.  He had 
multiple disabling symptoms as a result of his illness, 
including disturbed sleep, depression, nightmares, 
dissociative episodes, flashbacks, hyper-arousal, intrusive 
thoughts, difficulty being in crowds, auditory 
hallucinations, ideas of reference and paranoid ideations.  
The "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995); see also 38 C.F.R. 
§ 3.159(c)(4) (2003).  In light of the foregoing, the Board 
is of the opinion that a VA examination addressing the 
etiology of the veteran's present acquired psychiatric 
disorder would be probative.  

Left Shoulder Disorder.  On the veteran's induction physical 
examination in April 1969, a 6 inch scar, residual of a 
dislocated shoulder was noted.  July through December 1969 
medical record notes that the veteran was seen for complaints 
of left shoulder pain.  An examination revealed a full range 
of motion.  An assessment of tendonitis was made.  In 1969, 
he was placed on a temporary profile (U-T3) for one week.  An 
orthopedic consultation dated in July 1970 noted that the 
veteran was status post Bandshart procedure for traumatic 
dislocation of the left shoulder (high school football 1 1/2 
years ago).  X-rays revealed no arthritic changes.  There was 
no left arm or shoulder muscle atrophy.  The left shoulder 
had a good range of motion except for limited external 
rotation secondary to the operation.  The veteran was found 
completely fit for Vietnam service without a profile.  The 
June 1971 discharge diagnosed the veteran with a history of 
dislocated left shoulder.

Subsequent medical records dated from December 2001 through 
February 2002 from the Singing River Hospital indicate the 
veteran underwent a partial synovial shaving due to 
degenerative arthritis of left humeral head and glenoid.  In 
February 2004, the veteran testified that he was examined by 
an orthopedist in New Orleans and underwent an MRI on the 
shoulder.  He stated that the VA Hospital in Biloxi, 
Mississippi, had complete records.

Skin Disorder.  Service medical records reveal that in 
January 1970 the veteran was diagnosed and treated for tinea 
versicolor of the arms and truck.  Service medical report 
dated in March 1970 indicated that the tinea was improving. 

Subsequent service medical records including the discharge 
physical examination in June 1971 are absent complaint, 
treatment or diagnosis of residuals of any skin disease.

A January through March 1993 Jackson VA Medical Center 
Hospital Summary notes that the veteran was treated for tinea 
versicolor.

The Board finds that the veteran has not been afforded an 
examination as to his PTSD, left shoulder, and skin disorder 
complaints.  The veteran should be accorded examinations and 
medical opinions should be obtained as to whether it is as 
likely as not that his claimed disorders are caused by or 
aggravated by his period of service or any events occurring 
therein.  

Finally, the Board notes that the veteran was awarded Social 
Security Administration (SSA) disability benefits beginning 
in 1991.  The RO requested records from the SSA on more than 
one occasion in 1992 and 1993.  However, it does not appear 
that the records were obtained.  The Court has held that 
where there is notice the veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision 
granting such benefits and the supporting medical documents. 
See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992).

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify all medical 
professionals who have treated him in the 
recent past for psychiatric, skin, or 
left shoulder problems.  The RO should 
obtain copies of medical records from all 
sources identified by the veteran.  
Whether or not the veteran responds, the 
RO should obtain complete medical records 
for the veteran from the VA Medical 
Center in Biloxi, Mississippi, for 2003 
and thereafter.  

2.  The RO should obtain from the SSA 
copies of the decision granting SSA 
benefits and the supporting medical 
documents associated with the veteran's 
SSA disability benefits.

3.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether it is as likely as not that 
he has a psychiatric disorder (under DSM- 
IV criteria) related to any verified 
events in service.  The examiner should 
review the above section which details 
the stressors which have been confirmed.  
The claims folder must be available to, 
and reviewed by, the examiner.  The 
examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with the 
other medical evidence of record.

4.  The veteran should be scheduled for 
an orthopedic examination for an opinion 
as to whether it is as likely as not that 
the left shoulder disorder which the 
veteran had prior to service was 
aggravated by service.  The claims folder 
must be available to, and reviewed by, 
the examiner.  The examiner's attention 
is directed to the service medical 
records (summarized above) which reveal 
the veteran had a pre-service left 
shoulder injury requiring surgery and 
left shoulder complaints during service 
in 1969 and 1970.  The examiner should 
provide an opinion, based on the 
veteran's medical history and current 
condition, whether it is at least as 
likely as not that the veteran's military 
service or any incident thereof resulted 
in an increase in the level of disability 
associated with the veteran's preexisting 
left shoulder disorder (i.e., a worsening 
of the underlying left shoulder disorder 
itself, and not just temporary or 
intermittent flare-ups of symptoms).  If 
the answer is in the affirmative, the 
examiner is asked to state his or her 
opinion as to whether such increase in 
disability was due to the natural 
progress of the preexisting disorder. 

5.  The veteran should be scheduled for a 
dermatology examination for an opinion as 
to whether it is as likely as not that he 
has a present skin disorder that began 
during his military service.  The claims 
folder must be available to, and reviewed 
by, the examiner.  As noted above, 
service medical records reveal that the 
veteran was diagnosed and treated for 
tinea versicolor during service in 1970 
but that no skin disorder was identified 
when he was examined prior to his release 
from service in 1971.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  If any benefits sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

